Citation Nr: 1726774	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served in the Army National Guard and had active duty from July to October 1991 and October 2004 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in December 2010, but since he did not appear for the hearing the hearing request is considered withdrawn.

The case was remanded in March 2011 and May 2014 for additional development.


FINDING OF FACT

The weight of the evidence is against the Veteran having a diagnosis of TBI.


CONCLUSION OF LAW

The criteria are not met for service connection for TBI.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The duty to notify has been met.  See July and September 2007 VCAA notice letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Service treatment and personnel records are associated with the file.  Post-service treatment records were obtained.  The 2016 VA examination is compliant with the Board's May 2014 remand and adequate to decide the claim.  There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. 38 C.F.R. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that he was exposed to multiple improvised explosive device (IED) blasts in service.  See Correspondence received December 2009.  Buddy statements received in November 2009 provide corroboration for his accounts.  His DD 214 shows he served in Iraq from November 2004 to October 2005 and that he received a Combat Action Badge.  In light of the foregoing and personnel records, the Board finds that there is satisfactory evidence of exposure to multiple IED blasts in service.  See 38 U.S.C.A. § 1154 (b) (West 2014).

Despite evidence of IED explosions in service, the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim). In the present case, the evidence tends to weigh against a diagnosis of TBI.

There is very limited evidence of record that points to a diagnosis of TBI.  In July 2007, the Veteran had a screening for TBI that noted he had not already been given a diagnosis of such.  Based on his responses to four questions the screening was positive and he was referred for a TBI consult.  See page 54 of Medical Treatment record - Government Facility received December 2007.

In January 2008, the Veteran had a TBI second level evaluation for TBI.  The assessment was that the Veteran had multiple neurobehavioral symptoms.  The evaluation indicated he may have sustained a concussion/mild TBI.  There were no known episodes of loss of consciousness and there were two episodes in which the Veteran had been dazed/confused following the IED blasts.  The physician suspected that most of the Veteran's symptoms were more related to posttraumatic stress disorder (PTSD) than TBI.  See page 609 of CAPRI records.

A February 2008 neurology consult notes the Veteran's exposure to blasts in service.  He was not aware of ever having loss of consciousness and he had no direct head trauma except for hitting the top of his head on a hummer when it was lifted up.  The assessment was that the neurological examination was normal and no significant changes were found to suggest TBI.  A physician told the Veteran that in the absence of loss of consciousness, his being dazed and confused could represent either mild TBI or stress-reaction.  See pages 578 to 585 of CAPRI records.

A February 2009 neuropsychological consult noted the Veteran's medical history and complaints.  He was given a variety of tests and the findings were indicative of mild to moderate neurobehavioral dysfunction.  There appeared to be no focal lesion and while a cerebral dysfunction remained a possibility, clinical interview and psychological test findings suggested that his cognitive inefficiencies were most likely due to an emotional component.  See pages 2 to 9 of Medical Treatment record - Government Facility received July 2011.

In June 2009, the possibility of a mild TBI in the past was again discussed with the Veteran.  The physician stated that based on the Veteran's history, the initial TBI evaluation in January 2008, neurology consult in February 2008, and neuropsychological testing in February 2009 that it was most likely that the Veteran did not sustain a concussion.  See page 301 of CAPRI records.

In December 2009, the Veteran had an initial DOM medical evaluation.  His current medical problems noted post traumatic headaches from Iraq TBI.  See page 257 of CAPRI records.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2016.  The clinician indicated a mild TBI was diagnosed in February 2008, but had resolved.  The physician reviewed the file and summarized the Veteran's medical history and complaints.  He commented that the Veteran did not have any significant residual from TBI and that the complaints listed in the report were due to other causes other than TBI and that PTSD and TBI symptoms overlapped.  See C&P Exam received June 2016.

The weight of the evidence tends to show that the Veteran did not have a TBI.  Although a screening for TBI was positive, it was not enough to establish a diagnosis and merely triggered the need for a more in-depth evaluation.  In subsequent testing a clinician indicated the Veteran "may have" had a mild TBI, but due to the speculative nature of the diagnosis it is not sufficient to establish the presence of the claimed disability.  He was also told that his symptoms in service "could" have been due to TBI or stress reaction, which is also speculative.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the United States Court of Appeals for Veterans Claims (Court) held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.

A December 2009 treatment records notes an "Iraq TBI", but the notation is not based on any evaluation or reflect a current diagnosis.

The testing in 2008 and 2009 tends to show he did not have a TBI and that his symptoms were more likely attributable to his PTSD, for which service connection  has been established (and is currently rated at 100 percent disabling).  This evidence is very probative since it is based findings resulting from various evaluations and testing.  The 2016 VA examiner noted the TBI diagnosis in 2008, but indicated there was no current diagnosis of TBI.  This evidence is also very probative as it is based on the history and current findings.

In short, the record contains more probative evidence against a diagnosis of TBI than evidence in favor of it.  The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in establishing a diagnosis and as a lay person, the Veteran has not demonstrated that he has the medical expertise required to provide a diagnosis for the symptoms he experiences.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for TBI is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


